Citation Nr: 1007941	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-15 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at a private medical facility on June 21, 2006.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Tampa, Florida.


FINDING OF FACT

The report of the Veteran's telephone contact with VA prior 
to his private emergency treatment on June 21, 2006, meets 
the requirement for authorization for such treatment and 
demonstrates that delay would have been hazardous to the life 
or health of the Veteran.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred at a private medical facility on June 21, 2006 have 
been met.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2009); 
38 C.F.R. § 17.120 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

In this case, the Board is granting the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Analysis

Generally, in order to be entitled to payment or 
reimbursement of unauthorized medical expenses incurred at a 
non-VA facility, a claimant must show:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a Veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a Veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)); and 

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and 

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused. 

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2008); 
Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 
10 Vet. App. 539, 547 (1997).

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A.
§ 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a 
medical, determination.

VA's General Counsel, in response to the question regarding 
"[w]ho has the authority to approve or authorize a request 
for private hospitalization at VA expense under 38 U.S.C.A. § 
1703(a), and what type of action(s) is necessary to 
constitute prior authorization under 38 C.F.R. § [17.54]" has 
indicated that the requirements for obtaining prior 
authorization for private medical expenses are quite 
specific.  In addition to meeting statutory requirements for 
reimbursement, any verbal authorizations must be confirmed in 
writing.  See VA O.G.C. Concl. Op. 1-95, 8, 9. In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.  In addition, 38 C.F.R. 
§ 17.54 specifies that a request for authorization for non-VA 
treatment may be conducted through telephone contact.  38 
C.F.R. § 17.54(a).

In the instant case, the Veteran contends that he is entitled 
to reimbursement of private medical treatment in June 2006 
because he obtained authorization by VA before seeking such 
treatment.  
It is noted that at the time of the treatment at issue, the 
Veteran was in receipt of a TDIU for post operative residuals 
of a gunshot wound, posttraumatic stress disorder, bullous 
emphysema, status post right nepharolithotomy, and a left 
thigh scar, effective from June 1969.

The record reflects that on June 21, 2006, the Veteran called 
the Orlando VAMC nurse triage line complaining of a history 
of abdominal pain, which had increased in severity during the 
last week with no relief.  He reported a history of kidney 
stones in the past.  The triage nurse assessed the Veteran's 
complaints as "urgent," and recommended follow-up in an 
emergency room.  This assessment is documented in the VA 
clinical records.

The Veteran signed in at the Florida Hospital emergency 
department shortly after the consultation with the nurse 
triage line concluded, the afternoon of June 21, 2006.  He 
underwent X-ray and laboratory examination, and was 
discharged that evening with a diagnosis of Gastritis and 
instructions to follow-up with his primary care physician.  
The Veteran contacted the VA nurse triage line the following 
day to report his condition and to arrange follow-up with his 
primary care doctor, which was scheduled for July 2006.

Based on the foregoing facts, the Board finds that the June 
21, 2006 telephone contact satisfies the requirement of 
written authorization for private treatment under 38 C.F.R. § 
17.54.

Additionally, as discussed, the June 21, 2006 telephone 
discussion resulted in a specific assessment that the 
Veteran's circumstances were "urgent," supporting the 
Veteran's contention that his situation constituted an 
emergency.  Further, in his January 2007 Notice of 
Disagreement, the Veteran stated that the nearest VA clinic 
was approximately an hour away.  Thus, each of the criteria 
under 38 U.S.C.A. § 1728 are met.  See Zimick, supra.




ORDER

Payment or reimbursement of medical expenses incurred at a 
private medical facility on June 21, 2006 is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


